  Your election, Sir, to the presidency of the 
thirty-seventh session of the General Assembly is 
a tribute to your outstanding qualities as a 
diplomat and recognition of your vast experience. 
It is also a guarantee that the work of this 
Assembly will be conducted effectively and with 
wisdom. Please allow me to congratulate you most 
warmly. On this occasion, I should like also to 
express my warmest wishes to the outgoing 
President, Mr. Ismat Kittani. He has earned the 
gratitude of this Assembly for the exemplary way 
in which he guided its work, for his constructive 
initiatives and for enhancing the prestige of his 
high office. It also gives me particular pleasure 
to congratulate the Secretary-General, Mr. Javier 
Perez de Cuellar. In this first year of his term 
in office he has carried out his mission with 
dedication and unusual skill, thereby justly 
winning for himself great trust and high esteem.
173.	The President of the Council of Ministers 
of the European Community, Mr. Ellemann-Jensen, 
Minister for Foreign Affairs of Denmark, has 
presented to the Assembly, at the 8th meeting, 
the views of the 10 members of the Community on 
the main international problems. I should like 
to state here, however, that the foreign policy 
of the Greek Government is basically guided by 
absolute respect for the principle of the non-use 
of force in international relations. 
Consequently, we attach great importance to the 
promotion of detente and disarmament as well as 
of international co-operation. We also support in 
the strongest possible terms any effort towards 
enhancing respect for human rights all over the 
world. At this point, I should like to analyze in 
detail the position of my Government on problems 
which are of particular interest to Greece.
174.	In the first place, there is the problem 
of the Middle East. Apart from its major 
international importance, it is of special 
interest to Greece, not only because of our 
geographical proximity to the region where the 
crisis is evolving, but also because of the 
traditional bonds which link us to the Arab 
world. This explains the many initiatives taken 
by my Government in the past few months, within 
the European Community as well as other 
international forums, with a view to promoting 
the Palestinian cause and restoring peace in 
Lebanon.
175.	The opening of the thirty-seventh session 
of the General Assembly has been marked by an 
appalling crimeóthe massacre of hundreds of 
innocent Palestinians in the camps of Beirut. 
The precise circumstances of this cold-blooded 
slaughter will not be known until an appropriate 
inquiry into the matter is conducted.. However, 
it is an undisputed fact that the massacre 
occurred in an area under the firm control of the 
Israeli army. Therefore, Israel cannot escape the 
blame for what has happened.
176.	My Government has repeatedly condemned in 
the strongest terms the Israeli invasion in 
Lebanon. When the special United States envoy, 
Mr. Habib, managed to arrange a peaceful lifting 
of the siege of west Beirut, we felt hopeful that 
events in the Middle East might take a 
constructive turn. Our optimism was short-lived, 
since in the aftermath of the assassination of 
the President-elect of Lebanon the Israeli 
forces, violating the Habib agreement, invaded 
west Beirut, throwing the door open to the 
appalling massacre of Palestinian civilians that 
followed. My country was quick to request the 
Security Council to take adequate and effective 
measures to safeguard the civilian population in 
Lebanon.
177.	However, there are still a few 
encouraging signs. I am referring to the Reagan 
plan, which could be considered as the first step 
of a process which might lead to a solution to 
the Palestinian problem. I should also like to 
stress in this context the proposals of the 
Twelfth Arab Summit Conference at Fez, which were 
announced a little later. I emphasize the fact 
that the Arab countries which participated in the 
Conference were unanimous in putting forward a 
series of constructive proposals aimed at a 
comprehensive solution which would be 
satisfactory for the Palestinians.
178.	This is a time for action, not only by 
the parties to the conflict but also by the 
international community as a whole. The position 
of the PLO should be enhanced to enable it to 
play a more meaningful part in the peace process 
if we do not wish to see the strong feelings of 
frustration and despair of the Palestinians after 
their recent experiences in Lebanon find their 
expression in a new wave of international 
violence. In this connection we think that along 
with the recognition of the right of 
self-determination of the Palestinian people, 
including the right to establish their own 
independent State, the PLO should be recognized 
as their representative, with the right of full 
participation in the peace negotiations. In 
stating this we think that Israel's right of 
existence should be affirmed beyond any doubt, 
together with its right to live in peace along 
with the other States of the area within 
recognized and secure boundaries. Israel should 
realize that it will achieve its security not 
through the use of force but only through 
dialogue and nego-tiations.
Recent events have proved that stability in 
Lebanon has a direct bearing upon the search Mr a 
peaceful settlement of the Middle East question. 
For that reason, as well as for the sake of 
solidarity with Lebanon, the population of which 
has suffered so cruelly, we must encourage all 
steps leading to a stable Lebanon through the 
return of normality in that country and the 
restoration of the authority of the Lebanese 
Government over the whole of its territory. It is 
in that spirit that we greet the election of a 
new President and earnestly hope that this 
development will mark the beginning of a new era 
in that country.
180. The problem of Cyprus is of paramount 
importance to the Greek Government, both because 
of the well-known links between the peoples of 
Greece and Cyprus and because Greece is one of 
the guarantors of the sovereignty, independence 
and territorial integrity of the Republic of 
Cyprus under the terms of the 1960 Treaties.
181.	The main components of this problem could 
be summarized as follows: More than 36 per cent 
of the territory of the Republic of Cyprus is 
occupied by Turkish troops. Consequently, the 
Government of the Republic of Cyprus is unable to 
exercise its sovereign rights over the whole 
territory of the Republic. Thousands of Greek 
Cypriots have been displaced and live as 
refugees in their own country. On the other hand, 
the Turkish Cypriot minority expresses deep 
concern over its own security. Similarly, the 
Greek Cypriots are deeply concerned over their 
own security because of the permanent threat 
which materialized in a dramatic manner through 
the Turkish invasion and subsequent occupation of 
the island. Moreover, we cannot overlook the 
determining factor of the Cyprus problem, namely, 
that 80 per cent of the population of the 
Republic of Cyprus are Greek Cypriots whereas 
only 18 per cent are Turkish Cypriots. Although 
eight years have already elapsed since the 1974 
invasion, the intercommunal talks, which have 
been going on ever since under the auspices of 
the Secretary-General, have failed to produce any 
results.
182.	Faced with those realities and with such 
an ominous deadlock, the Prime Minister of 
Greece, Mr. Andreas Papandreou, made a 
constructive proposal a few months ago the 
substance of which is the withdrawal of all 
foreign troops from the territory of the Republic 
of Cyprus and the expansion of the United Nations 
peace-keeping forces, in an effort to allay the 
fears that the Turkish minority might otherwise 
feel for its security. In this regard the Greek 
Prime Minister specified that Greece is prepared 
to make a substantial financial contribution in 
order to meet the additional expenses that such 
an expanded peace keeping force would require. 
Once the foreign troops are withdrawn and an 
expanded United Nations force is in place, the 
conditions will be set for truly constructive 
talks to start between the two communities with a 
view to achieving a just solution to the Cyprus 
problem acceptable to all. The final goalis the 
safeguarding of the independence, territorial 
integrity, unity and non- aligned character of 
Cyprus, in accordance with the relevant 
resolutions of the Assembly.
183.	The Middle East and Cyprus problems are 
not the only ones which have resulted from the 
resort to force in contravention of the 
principles and obligations of the Charter. Other 
major international crises are also the result of 
the illegal use of force which has led to the 
continuing occupation of the territory of other 
countries, notwithstanding the repeated unanimous 
condemnations of the Assembly and its calls to 
put an end to such occupation, as in the case of 
Kampuchea and Afghanistan. Greece has 
consistently and firmly condemned all acts of 
invasion and foreign occupation, regardless of 
who the aggressor is.
184.	What I have just said does not mean that 
we do not sympathize with the struggle of peoples 
which have been denied their fundamental right to 
self- determination. It is in this context that 
my Government lends its moral support to national 
liberation movements. I wish at this point to 
express more particularly the concern of the 
Greek Government at the situation in Central 
America and more specifically in El Salvador and 
Nicaragua and at the threat of regionalization of 
the conflict in El Salvador. Greece calls for a 
negotiated political settlement in El Salvador 
and expresses its firm belief that the Frente de 
Liberacion Nacional Farabundo Marti and the 
Frente Democratico Revolucionario should be 
included in such a settlement as representative 
political forces.
185.	In the same spirit, we condemn in the 
strongest terms the continued illegal occupation 
of Namibia by South Africa, express our firm 
support for the efforts of the Western countries 
which make up the contact group and urge them to 
do whatever they can to enable Security Council 
resolution 435 (1978) to be implemented without 
any further delay. It is encouraging that these 
efforts have recently led to encouraging progress 
and that as a result the independence of Namibia 
has come much closer than it has ever been before.
186.	The Secretary-General submitted to the 
Assembly his courageous, comprehensive and fore- 
sighted report on the work of the Organization. 
He refers, in no uncertain terms to the decline 
of the Organization, and I fully share his 
assessment. I feel compelled at this juncture to 
express the profound disappointment of my country 
at the fact that the United Nations has failed to 
contribute to the maintenance of peace and to 
protect the sovereignty of Member States. I am 
afraid that I am stating the obvious when I say 
that if this trend continues the Organization, 
which was created to fulfill the hopes and 
expectations of mankind, which had been 
devastated by the Second World War, will be 
transformed into a decorative international 
bureaucracy. This is not the moment for me to 
deal with the causes of the crisis. However, all 
agree that the responsibility of the great Powers 
for the decline of the Organization is not small; 
nor is that of many States which demonstrate 
their contempt for the fundamental principles of 
the United Nations.
187.	Greece, a traditionally peace-loving 
country, has followed with genuine interest 
recent developments concerning disarmament, and 
particularly the proceedings of the special 
session of the General Assembly devoted to 
disarmament which was convened a few months ago. 
Unfortunately, despite the fact that nobody 
denied the urgent need for disarmament, the 
special session did not produce the results for 
which we all hoped. Nevertheless, it should not 
be forgotten that it demonstrated the 
determination of all peoples to live in peace, 
without the scourge of war. All Governments, and 
especially those of the super powers, should 
understand the real meaning of this message and 
increase their efforts. Practical steps should be 
taken urgently to promote detente and 
cooperation among States and to open the way for 
the adoption of effective measures of arms 
control and disarmament. The efforts should be 
directed to both nuclear andconventional 
disarmament. It is essential to remember that the 
former cannot be achieved satisfactorily unless 
it is coupled with disarmament in conventional 
weapons and other weapon;, of mass destruction.
188.	In this spirit we welcome the 
negotiations which are currently going on in 
Geneva between the United States of America and 
the Soviet Union. We earnestly hope that they 
will result in positive developments. For our 
part, we are opposed as a matter of principle to 
the division of the world into antagonistic 
blocs. It is an integral part of our long-term 
policy to overcome this division. In this 
connection we express our appreciation to the 
non-aligned movement for its role in furthering 
the cause of peace. We cannot but congratulate 
its members on their decision to keep away from 
the military blocs.
189.	Peace would not be complete, however, if 
it were not accompanied by respect for human 
rights and by the development of economic 
co-operation between countries. Democratic 
Greece, because of its age-old cultural and 
national traditions, is strongly and unshakably 
committed to respect fbr human rights. Nobody has 
ever been persecuted in Greece because of race, 
religion or creed. It is with deep regret, 
therefore, that we note that in several 
countries people are being tortured, disappear 
without leaving a trace or are deprived of their 
fundamental rights. Furthermore, some countries, 
on the pretext of resisting interference in 
their internal affairs, refuse to co-operate with 
the appropriate international organs for the 
control of human rights violations. Greece 
condemns any form of racial discrimination, in 
particular the policy of apartheid pursued by the 
South African Government notwithstanding the 
persistent demands of the international 
community that it be ended immediately.
190.	The adverse economic situation prevailing 
throughout the world has caused a serious setback 
as regards North-South issues. The recessionary 
tendencies in the developed market economies, 
which are far from being resolved, preclude any 
immediate relief for the developing countries, 
whose already weak and vulnerable economies 
should be propelled forward at an acceptable 
pace. The North-South dialogue appears to be 
moribund. Immobility and stalemate have become 
the norm.
191.	Thus, it is all the more to be hoped that 
at this session the Assembly will finally bring 
about the agreement on the launching of the 
global negotiations that has eluded us for so 
long. The meetings of Cancun in October 1981 and 
Versailles in June 1982 represent serious 
attempts to give impetus to the global 
negotiations. Endeavors in that direction must 
continue within the United Nations and should be 
the responsibility of all Member States. The 
developed world in particular must assume its 
appropriate share of that responsibility. My 
Government will lend its support to any effort to 
that end. It is more than obvious that failing to 
narrow the gap between the rich and the poor 
nations will only increase political instability 
and endanger peace all over the world.
192.	The United Nations Conference on New and 
Renewable Sources of Energy, held at Nairobi, 
represents a global challenge in trying to find 
new ways for increased utilization of such 
sources of energy. The meeting of the Interim 
Committee, which was held in June in Rome, has 
created a positive climate for the continuation 
of the consultations regarding the implementation 
of the Nairobi Programme of Action.?
193.	A strong and more vibrant United Nations 
should carefully examine possible solutions to 
the multitude of economic problems facing the 
world today, and the Organization needs to be put 
to more practical use.
194.	It would be an omission if I did not 
refer to the Third United Nations Conference on 
the Law of the Sea. Greece, being a maritime 
nation, welcomes the conclusion of the work of 
the Conference. We consider this an important 
development, which will, we hope, greatly 
contribute to the solution of existing 
differences between countries and strengthen 
international co-operation. We urge all States 
to sign and ratify the United Nations Convention 
on the Law of the Sea?
195.	In the course of this statement I have 
expressed the disappointment of my country over 
the poor per-formance of the United Nations, and 
particularly its failure to discharge its major 
missionónamely, to help maintain world peace and 
protect the sovereignty of its Member States. 
However, I feel compelled also to express the 
warm wish that the United Nations shall gradually 
overcome its weaknesses, so that it manages to 
fulfill the mission entrusted to it by mankind. 
Despite its many shortcomings, the Organization 
remainsóshould remainóa great hope of 
peace-loving people the world over. In this 
context I assure the Secretary-General that he 
will have the earnest support of my Government in 
his noble endeavor to restore the prestige and 
effectiveness of the Organization.
